FAS Construction Management, Inc. Consolidated Financial Statements September 30, 2007 FAS Construction Management, Inc. Table of Contents Consolidated Financial Statements Consolidated Balance Sheet Consolidated Statement of Operations Consolidated Statement of Changes in Stockholders’ Deficit Consolidated Statement of Cash Flows Notes to Consolidated Financial Statements INDEPENDENT AUDITOR'S REPORT To the Board of Directors and Stockholders’ FAS Construction Management, Inc. We have audited the accompanying consolidated balance sheet of FAS Construction Management, Inc. as of September 30, 2007 and the related consolidated statements of operations, changes in stockholders’ deficit and cash flows for the nine month period then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of FAS Construction Management, Inc. as of September 30, 2007, and the results of their operations and their cash flows for the nine month period then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Padgett, Stratemann & Co. LLP March 31, San Antonio, Texas FAS CONSTRUCTION MANAGEMENT, INC. CONSOLIDATED BALANCE SHEET (in thousands, except share data) ASSETS Current assets: September 30, 2007 Cash and cash equivalents $ 583 Restricted cash 425 Trade accounts receivable – net 785 Prepaid expenses and other current assets 29 Total current assets 1,822 Property and equipment – net 5,506 Deferred loan costs, net 144 Other assets 205 Total assets $ 7,677 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Account payables – trade $ 166 Account payables – contractors 1,484 Current maturities of note payable - related party 471 Accrued expenses and other current liabilities 723 Line of credit 365 Deferred revenue 476 Total current liabilities 3,685 Long-term liabilities Related party note payable 5,524 Other long term liabilities 55 Total long-term liabilities 5,579 Total liabilities 9,264 Commitments and contingencies - Stockholders' deficit: Preferred stock, no par value; no shares issued and outstanding - Common stock, no par value; 200,000,000 shares authorized; 8,140,000 issued and outstanding - Additional paid-in-capital 2,141 Accumulated deficit (3,728) Total stockholders' deficit (1,587) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 7,677 The accompanying notes are an integral part of these consolidated financial statements. -- FAS CONSTRUCTION MANAGEMENT, INC. CONSOLIDATED STATEMENT OF OPERATIONS (in thousands) For the nine months ended September 30, 2007 Net service revenues (1) $ 4,116 Rental income 147 Total revenue 4,263 Cost of services 1,986 Gross profit 2,277 Other operating costs: Selling, general & administrative 1,619 Depreciation and amortization 152 1,771 Operating income 506 Other income (expense): Interest income 132 Other income 60 Interest expense (616) (424) Income before taxes 82 State Income Taxes (20) Net income 62 (1) Net service revenue equals gross billings of $175,766 (unaudited) in 2007 net of funds disbursed of $171,650 (unaudited) in 2007 - refer to Note 1 revenue recognition for further explanation. The accompanying notes are an integral part of these consolidated financial statements. - - FAS CONSTRUCTION MANAGEMENT, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT (in thousands, except share data) Additional Preferred stock Common stock paid-in Accumulated Shares Amount Shares Amount capital deficit Total Balance, December 31, 2006 - $ - 8,140,000 $ - $ 2,141 (3,790) $ (1,649) Net income 62 62 Balance,September 30, 2007 - $ - 8,140,000 $ - $ 2,141 $ (3,728) $ (1,587) The accompanying notes are an integral part of these consolidated financial statements. -- FAS CONSTRUCTION MANAGEMENT, INC. CONSOLIDATED STATEMENT OF CASH FLOWS For the nine months ended September 30, 2007 Operating Activities: Net income $ 62 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 152 Amortization of deferred loan costs 29 Changes in operating assets and liabilities, net of dispositions: Accounts receivable - trade (31) Accounts receivable - related party - Prepaid expenses and other current assets 50 Accounts payable - trade (249) Change in checks issued in excess of cash (630) Accounts payable - contractors (1,039) Accrued expenses and other current liabilities 642 Deferred revenue (163) Net cash provided by (used in) operating activities (1,175) Investing Activities: Change in restricted cash (425) Change in other assets (205) Purchases of property and equipment (292) Net cash provided by (used in) investing activities (921) Financing Activities: Proceeds from notes payable 6,129 Repayment of notes payable (3,800) Repayment of related party note payable (26) Borrowings on line of credit 365 Additions to deferred loan costs (118) Net cash provided by (used in) financing activities 2,550 Net increase in cash and cash equivalents 453 Cash and cash equivalents, beginning of period 132 Cash and cash equivalents, end of period $ 585 The accompanying notes are an integral part of these consolidated financial statements. - - FAS CONSTRUCTION MANAGEMENT, INC. CONSOLIDATED STATEMENT OF CASH FLOWS Supplemental cash flow information: Cash paid during the year for: Interest $ 591 Income taxes $ - Supplemental operating cash flow information (unaudited): Accounts payable - contractor's Total funds received $ 171,650 Total funds disbursed $ (172,689) Supplemental non cash investing and financing activity: Non cash deferred loan costs $ 55 The accompanying notes are an integral part of these consolidated financial statements. - - FAS CONSTRUCTION MANAGEMENT, INC. NOTES TO CONSOLDIATED FINANCIAL STATEMENTS Note 1: Nature of Operations and Summary of Significant Accounting Policies Business Description FAS
